               Case 2:21-cv-00076-CB Document 1 Filed 01/18/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZACHARY BROWN,                                          CIVIL DIVISION

                         Plaintiff,                     Case No. 2:21-cv-76

                  v.

US FOODS,

          Defendant.

                               COMPLAINT AND JURY DEMAND

A.        Preliminary Statement

          1.      The plaintiff Zachary Brown brings this action under the Americans with

Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12101 et seq., to redress violations of his right

to be free from employment discrimination based upon his disability. Because of the violations

described herein, this Court is also empowered to exercise pendant jurisdiction pursuant to the

Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951 et seq. A jury trial is demanded.

B.        Jurisdiction

          2.      The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 12117(a), 28

U.S.C. § 1331 and under the doctrine of pendant jurisdiction.

          3.      On or about August 14, 2020 the plaintiff filed a timely charge alleging

discrimination with the Equal Employment Opportunity Commission (“EEOC”), docketed at

533-2020-02100. This charge was simultaneously cross-filed with the Pennsylvania Human

Relations Commission.

          4.      The EEOC issued a Notice of Right to Sue dated November 18, 2020.

          5.      The plaintiff filed this complaint within 90 days of receipt of the Notice of Right

to Sue.
             Case 2:21-cv-00076-CB Document 1 Filed 01/18/21 Page 2 of 6




C.     The parties

       6.       The plaintiff is an adult individual who resides at 21A Clopper Street, Herminie,

PA 15210 (Westmoreland County).

       7.       The defendant, US Foods is an entity doing business in the Commonwealth of

Pennsylvania, and, specifically, in this district. The defendant maintains a place of business at

1114 Garden Street, Greensburg, PA 15601 (Westmoreland County).

       8.       At all times material, the defendant employed more than fifteen employees.

       9.       The defendant was the plaintiff’s employer and is an employer within the

meaning of the ADA, 42 U.S.C. § 12111(5).

D.     Factual Background

       10.      The plaintiff worked for the defendant as a truck driver from April 29, 2019 until

July 16, 2020, at which time his employment was terminated.

       11.      USF is a food company and a food service distributor.

       12.      The plaintiff’s duties included: delivering food products to bars, schools, hospitals

and restaurants.

       13.      The plaintiff has a disability as defined by the Americans with Disabilities Act

(“ADA”) and/or was perceived by the employer as having a disability. Specifically, he has

congenital hearing loss in both ears, a physical and/or mental impairment that substantially limits

one or more of the major life activities of the plaintiff. The plaintiff is required to wear hearing

aides; without them, he is functionally deaf.

       14.      The plaintiff told management (and his co-workers) about his disability at the

outset of his employment.




                                                  2
             Case 2:21-cv-00076-CB Document 1 Filed 01/18/21 Page 3 of 6




       15.      Throughout his employment, the plaintiff was able to do all of the essential

functions of his job with minimal accommodations. Specifically, the company called him at

night with his scheduling information for the next day instead of requiring him to call and listen

to a voicemail. He could not hear the voicemail instructions, which is why he needed an

accommodation. The company begrudgingly provided this accommodation, not before writing

the plaintiff up several times for failure to get and understand the voicemail instructions.

       16.      Starting in approximately August 2019, Doug Hice, Safety Manager, became one

of the plaintiff’s supervisors. Hice seemed to have an issue with the plaintiff’s disability and

made remarks, jokes and comments about the plaintiff’s hearing loss. At first, the plaintiff

shrugged it off, but Hice continued and escalated his harassing conduct.

       17.      On repeated occasions, Hice would say something to one of the plaintiff’s co-

workers and they would laugh, looking in the plaintiff’s direction. He also said things to co-

workers (in the presence of the plaintiff) like, “go ahead and say what you want, he can’t hear

you anyway.”

       18.      Hice made remarks directly to the plaintiff; making fun of his disability and about

his “inability to hear”. Hice also called the plaintiff names, such as “deaf boy”.

       19.      Management, including Hice, subjected the plaintiff to heightened scrutiny in the

performance of his work and wrote him up for various infractions. Similarly situated drivers

without disabilities were not subjected to the same discipline.

       20.      In approximately late-June or early-July 2020, the plaintiff called Human

Resources about the discriminatory treatment to which he was being subjected – including the

heightened scrutiny of his performance. The Human Resources representative did not care about




                                                  3
              Case 2:21-cv-00076-CB Document 1 Filed 01/18/21 Page 4 of 6




his complaints of discrimination and instead just talked about the company’s “driver safety

program”.

        21.      On July 10, 2020, one of the plaintiff’s hearing aides broke. The plaintiff got a

“loaner” hearing aide until his could be repaired, but it did not work as well and the plaintiff had

difficulty hearing. He told Hice about the problem and said that he should not be driving since

his hearing was impaired, but Hice told him to continue working; “you’ll be fine,” he said.

        22.      On or about July 16, 2020, John [last name unknown], one of the company’s

managers called the plaintiff on his cell phone while he was on the road. John told the plaintiff

to return to the yard to pick up a pallet that he had forgotten to load. The company “policy” is

that drivers are not permitted to take any cell phone calls while they are driving; however, the

managers expected and required the drivers to take their calls notwithstanding the company’s

stated policies. The drivers do not get written up for taking a manager’s call, but could be

subject to discipline if they ignored it or refused to pick up the call.

        23.      On July 17, 2020, the plaintiff received a call from a manager who informed him

that his employment was being terminated because of a “driver camera violation” reported on

July 16. Specifically, Hice – who monitors driver cameras – reported that the plaintiff was seen

talking on his cell phone in violation of company policy. The plaintiff told the supervisor that

the only person he talked to was John, but this did not matter and the company did not change its

decision.

        24.      The reason given for his termination was nothing more than a pretext and the real

reason that he was terminated was because of his disability.




                                                   4
              Case 2:21-cv-00076-CB Document 1 Filed 01/18/21 Page 5 of 6




                                      FIRST CAUSE OF ACTION

        25.        The plaintiff has a disability and thus is protected against discrimination under the

ADA.

        26.        The plaintiff was qualified for his position.

        27.        The plaintiff was able to perform his position with or without a reasonable

accommodation.

        28.        Despite his qualifications, the plaintiff was terminated. The reasons given for

discharge were a pretext.

        29.        At all ties relevant, the defendant knew of the plaintiff’s disability and/or regarded

the plaintiff to be a disabled individual.

        30.        The defendant’s violation of the ADA was committed with intentional or reckless

disregard for the plaintiff’s federally protected right to work in an environment free of

discrimination.

                                    SECOND CAUSE OF ACTION

        31.        The preceding paragraphs are incorporated herein by reference as if they were set

forth at length.

        32.        The defendant terminated the plaintiff’s employment and otherwise discriminated

against him in the terms and conditions of his employment because of his disability, in violation

of the PHRA, 43 Pa. C.S. § 951 et seq.




                                                     5
          Case 2:21-cv-00076-CB Document 1 Filed 01/18/21 Page 6 of 6




       WHEREFORE, the plaintiff respectfully requests judgment be entered in his favor and

against the defendant and that the defendant be required to provide all appropriate remedies

under the ADA and the PHRA, including back pay, front pay, compensatory damages, punitive

damages and attorney’s fees and costs.

                                                 Respectfully submitted,

                                                 /s/ Michael J. Bruzzese
                                                 Michael J. Bruzzese
                                                 Pa. I.D. No. 63306
                                                 2315 Koppers Building
                                                 436 Seventh Avenue
                                                 Pittsburgh, PA 15219
                                                 (412) 281-8676
                                                 Counsel for the plaintiff

Dated: January 18, 2021




                                             6
